HARRY E. WATKINS, District Judge.
Motion has been made by the defendants for leave to bring in a third party defendant under Rule 14 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.
This action is upon a negotiable promissory note by plaintiff as a purchaser and holder in due course. Answer and demand for a trial by jury were timely filed by defendants. More than eight months after filing their answer, but within one week of the date of trial, defendants filed this motion for leave to bring in a third party defendant under Rule 14.
Such motion comes too late. To permit a third party proceeding at this time would further delay the trial of this case. It is the duty of the courts to see that Rule 14 is not used for that purpose. The remedy provided by the rule must be exercised promptly. The new rules must be given a liberal interpretation but must not be so construed as to cause or encourage delay in the speedy disposition of cases. To do so would defeat one of the primary purposes of the rules.
The motion will be denied.